     Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 1 of 13 PageID #: 653



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION NO. 2:19-00077

RYAN SCOTT KIBBLE


                        MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s “Emergency Motion

for Compassionate Release”.         (ECF No. 73.)     Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), defendant requests compassionate release due

to his “pre-existing medical conditions which place him at ‘high

risk’ of developing severe complications or death” should he

contract the the COVID-19 virus.          Id.   Defendant’s motion has

been fully briefed and is ripe for decision.

                                          I.

       On August 12, 2019, Kibble pled guilty to one count of

traveling in interstate commerce for the purpose of engaging in

illicit sexual contact with another person, in violation of 18

U.S.C. §§ 2423(b) and (e).         On January 14, 2020, Kibble was

sentenced to a term of imprisonment of 57 months to be followed

by a term of supervised release of fifteen years.              On February

14, 2020, defendant reported to FCI Elkton in Lisbon, Ohio, to

begin serving his sentence.         He is currently housed at FCI Elkton
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 2 of 13 PageID #: 654



and, according to the Bureau of Prisons’ website, his current

projected release date is January 30, 2024.

     Kibble is 34 years old and was born with a serious heart

condition.   Up until he was incarcerated, Kibble was seen by a

cardiologist who has indicated that patients with “complex

congenital heart disease carry an increased risk if exposed to

the COVID-19 virus.”      Exhibit B to ECF No. 73.       Kibble has also

been diagnosed with non-alcohol related cirrhosis of the liver.

     In mid-April of 2020, defendant submitted a written request

for compassionate release to the attention of the Warden at FCI

Elkton.   On April 27, 2020, Kibble’s request for compassionate

release was denied.     See Exhibit A to ECF No. 73.

     The instant motion was filed on May 15, 2020.           The

government filed its opposition to defendant’s motion on May 20,

2020, and Kibble filed a reply on May 27, 2020.

     After briefing was complete, on June 15, 2020, defendant

filed a supplemental memorandum in support of his motion for

compassionate release.     See ECF No. 76.      Attached to that

supplemental memorandum was a memorandum opinion and order, dated

June 12, 2020, from another judge of this court granting the

motion for compassionate release of Ralph White, another inmate

at FCI Elkton.    See Exhibit A to ECF No. 76.        Kibble urges the




                                     2
    Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 3 of 13 PageID #: 655



court to follow that decision and grant his motion for

compassionate release.       Kibble also noted “that he had been

tested for COVID-19 and was subsequently moved to another unit

where he was in quarantine status.          Mr. Kibble has not been told

that he has contracted the virus, but suspects that he did test

positive and is asymptomatic.”         ECF No. 76 at 3.      Kibble further

noted staff at FCI Elkton were not wearing masks.             See id.

        In its response to the supplemental memorandum, the

government confirmed that Kibble had been tested for COVID-19 on

May 20, 2020, and the results were reported positive on May 24,

2020.    According to the government, Kibble’s motion for

compassionate release sought release to avoid becoming infected

with COVID-19 and, given that he has already contracted the

virus, his motion should be denied as moot.

        On June 18, 2020, Kibble filed a reply to the government’s

memorandum.1      See ECF No. 78.     He argues that his motion is not

moot despite his May 24, 2020, positive test for COVID-19.               See

id. at 1.     According to Kibble’s filing, he only found out he was

positive for COVID-19 on June 17, 2020, after a phone call from

counsel.    See id.    Kibble noted “that he is still being housed in
1
  Both motions to seal, ECF Nos. 77 and 79, which seek to
protect confidential medical information, are GRANTED. To the
extent this Memorandum Opinion and Order discusses medical
information, the court has only mentioned information that is
otherwise available in the public filings.


                                       3
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 4 of 13 PageID #: 656



the same unit where other inmates are visibly ill from the COVID-

19 virus” but that he “continue[d] to be quarantined from the

remainder of the inmate population at FCI Elkton.”           Id.   Kibble

maintains that although he “has not yet developed a fever or a

hacking cough, his prolonged presence from being housed in the

same dormitory unit with other asymptomatic as well as bedridden

inmates can still result in Mr. Kibble subsequently developing

significant complications from the virus.”         Id.

                                         II.

     Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the court may

reduce a term of imprisonment previously imposed if it finds that

“extraordinary and compelling reasons warrant such a reduction”

and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”

     The First Step Act empowers criminal defendants to request

that courts grant them compassionate release pursuant to 18 U.S.C

§ 3582(c).   But before they make such requests to the court,

defendants must first ask BOP via the administrative process and

give BOP thirty days to respond.         See id. § 3582(c)(1)(A).      Upon

such a motion from BOP or from a defendant (after either BOP

denies the request or thirty days has elapsed since the request

was filed), a court “may reduce the term of imprisonment.”             Id. §




                                     4
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 5 of 13 PageID #: 657



3582(c)(1)(A)(i).    Here, Kibble filed a written request for

compassionate release with the BOP which was denied on April 27,

2020.    See ECF No. 73 Ex. A.    Thus, defendant has exhausted his

remedies and the court may consider his motion on the merits.

        Congress has restricted the power of courts to modify a term

of imprisonment once it has been imposed except when

“extraordinary and compelling reasons warrant such a reduction”

and when “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”           18 U.S.C. §

3582(c)(1)(A).    Thus, to warrant compassionate release, defendant

must show that:    (1) extraordinary and compelling reasons warrant

a sentence reduction; (2) he is not a danger to the safety of

others or the community; and (3) the reduction satisfies the

sentencing factors in 18 U.S.C. § 3553(a).         See id.; see also

USSG §§1B1.13(1)(A),(2).      It is worth emphasizing that

compassionate release is “an extraordinary and rare event.”

United States v. Mangarella, 2020 WL 1291835, *2-3 (W.D.N.C. Mar.

16, 2020).

        A.   Extraordinary and Compelling Reasons

        Other district courts, in considering whether extraordinary

and compelling reasons for a sentence reduction exist in light of

COVID-19, have considered the age of the prisoner, the severity




                                     5
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 6 of 13 PageID #: 658



and documented history of the defendant’s health conditions, and

the proliferation and status of infections in the prison

facility.   United States v. Brady, 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (citing and gathering cases).            Thus,

compassionate release motions amid the COVID-19 pandemic require

a “fact-intensive” inquiry.      See United States v. Shakur, 2020 WL

1911224, at *1 (S.D.N.Y. Apr. 20, 2020).

     According to the Centers for Disease Control and Prevention

(“CDC”), persons with “serious underlying medical conditions”

have a significantly increased the risk of health complications

from COVID-19.    See https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-at-higher-risk.html (last visited

June 23, 2020).    Both “serious heart conditions” and “liver

disease” are listed as two conditions that make a person of any

age at higher risk for serious illness from COVID-19.            Id.

Accordingly, defendant – due to his preexisting medical

conditions - is at a higher risk of health problems resulting

from COVID-19.    Moreover, defendant can show a particularized

risk of contracting the disease, as FCI Elkton is suffering from

a significant outbreak of COVID-19.        See United States v.

Jackson, 2020 WL 3396901, *2 (N.D. Ind. June 19, 2020) (“FCI

Elkton has been one of the hardest hit institutions in the




                                     6
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 7 of 13 PageID #: 659



country.    As of the date of the evidentiary hearing on this

motion, out of approximately 2500 inmates at Elkton, 438 had

tested positive for COVID-19.       That’s roughly 25% of the entire

prison population.”).     Indeed, defendant has already contracted

COVID-19 although he appears to have remained asymptomatic for

more than 4 weeks.    Nevertheless, the court finds there are

“extraordinary and compelling reasons” within the meaning of 18

U.S.C. § 3582(c)(1)(A) to support a reduced sentence or early

release.

     B.     Danger to the Safety of Others

      The court cannot find that a sentence reduction for

defendant would not result in danger to the safety of others or

the community.    In this case, defendant, armed with condoms,

crossed state lines for the express purpose of having sex with a

fourteen-year-old girl, in violation of 18 U.S.C. § 2423(b).

This is a crime of violence.      See 18 U.S.C. § 3156(a)(4)(C); see

also United States v. Breeden, 2015 WL 13310427, *7 (D.D.C. Nov.

16, 2015) (noting that Congress designated a violation of §

2423(b) to be a crime of violence).        The court recognizes that

this was defendant’s first offense and that a real minor was not

involved.   The court cannot, however, ignore the dangerous nature

of defendant’s conduct nor is it assured that defendant would not




                                     7
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 8 of 13 PageID #: 660



present a danger to other minors if released from prison.            See

United States v. Schultz, 2020 WL 2764193, *8 (W.D.N.Y. May 28,

2020) (denying motion for compassionate release where, among

other reasons, defendant “poses a danger to the community given

his criminal conduct in soliciting, grooming, and arranging to

meet a minor for sex”).

     C.    Section 3553(a) Sentencing Factors

    Even if the court were to conclude that defendant is not a

danger to the community or to the safety of other, the factors

set forth in 18 U.S.C. § 3553(a) compel the denial of defendant’s

motion.   These factors include (i) “the nature and circumstances

of the offense and the history and characteristics of the

defendant”; (ii) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and

to provide just punishment for the offense; to adequately deter

criminal conduct; to protect the public from further crimes of

the defendant; and to provide the defendant with needed

educational or vocational training, medical care, or other

correctional treatment in the most effective manner; (iii) “the

need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar

conduct”; (iv) the sentencing guidelines; and (v) “the need to




                                     8
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 9 of 13 PageID #: 661



provide restitution to any victims of the offense.”           18 U.S.C. §

3553(a).

     Applying these factors to defendant, the court finds that

granting defendant’s motion for compassionate release would be

inconsistent with the sentencing factors set forth in § 3553(a).

While defendant has no prior criminal record, his offense was

violent.   Based on the seriousness of defendant’s crime, and the

need to promote respect for the law, to provide just punishment

for the offense, to adequately deter criminal conduct, and to

avoid unwanted sentencing disparities, the court sentenced

defendant to 57 months of incarceration.         Given these particular

circumstances, the court finds it very significant that defendant

has served less than a tenth of his sentence.          Thus, the court

finds that a sentence reduction of approximately 90 percent would

be entirely inconsistent with the sentencing factors set forth in

§ 3553(a).

     The vast majority of district courts have likewise declined

to grant compassionate release motions where a defendant has

served a small fraction of his or her sentence of incarceration.

See United States v. Lonich, 2020 WL 2614874, at *3 (N.D. Cal.

May 21, 2020) (denying motion despite COVID-19 outbreaks in the

facility and defendant being 65 years old and having medical




                                     9
    Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 10 of 13 PageID #: 662



conditions that make him particularly vulnerable, because “the

Court finds it significant that defendant[] ha[s] served far less

than half of [his] sentence[]”); United States v. Pawlowski, 2020

WL 2526523, *7 (E.D. Pa. May 18, 2020) (denying motion for

compassionate release where defendant had “served only a small

fraction of his sentence to date”); United States v. Brady, 2020

WL 2512100, at *4 (S.D.N.Y. May 15, 2020) (finding that despite

defendant having serious medical conditions “[t]he deterrence

objectives of 18 U.S.C. § 3553(a) would be undercut by a

reduction here, where [defendant] has served . . . less than one

quarter” of his sentence); United States v. Bogdanoff, 2020 WL

2307315, *6 (E.D. Pa. May 8, 2020) (noting that defendant who had

served only seven years of 18-year sentence had a “much

different” case for compassionate release than “others where

defendants are at the end of their sentence”); United States v.

Hylander, 2020 WL 1915950, at *2 (S.D. Fla. Apr. 20, 2020)

(denying compassionate release where 66-year-old defendant had

served one-third of sentence and suffered from a number of

significant health conditions).2
2
 See also United States v. Arthur Williams, 2020 WL 3086049, at
*1 (D. Mass. June 10, 2020) (denying in part because defendant
had served less than half of his sentence); United States v.
Brinkley, 2020 WL 3051574, at *1 (S.D. Fla. June 7, 2020)
(“Although [chronic bronchitis] may put him at a higher risk of
contracting the a severe case of Covid-19, Brinkley’s asthma is
not at such an acute level as to warrant his release after


                                       10
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 11 of 13 PageID #: 663



     The court is very concerned about the spread of COVID-19 in

the federal prison system, and especially about the outbreak at

FCI Elkton.    However, while defendant’s medical conditions place

him at higher risk of complications if infected with the virus,

the court cannot ignore that defendant has already contracted the

virus and has not suffered serious complications.           See United

States v. Reynolds, 2020 WL 3266532, *4 (W.D. Wash. June 17,

2020) (“The fact that Mr. Reynolds tested positive for COVID-19

with a `resolved’ diagnosis significantly alters the analysis of


serving less than 50% of his sentence”); United States v.
Colonna, 2020 WL 2839172, at *4 (S.D. Fla. June 1, 2020) (holding
that a modification of defendant’s sentence is unwarranted in
part because defendant had served less than 25% of the sentence);
United States v. Linder, 2020 WL 2793089, at *4 (W.D. Pa. May 29,
2020) (same); United States v. Singui, 2020 WL 2523114, at *5
(C.D. Cal. May 18, 2020) (same); United States v. Alvarez, 2020
WL 2572519, at *5 (S.D. Fla. May 21, 2020) (assuming defendant
had satisfied exhaustion requirement, court would still deny
compassionate release on § 3553(a) grounds because defendant had
served less than 25% of his sentence); United States v. Zamor,
2020 WL 2764282, at *2 (S.D. Fla. May 12, 2020) (“Crucially, [the
defendant] has completed less than 40% of this sentence, and the
applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his]
release after serving less than half of his sentence”); United
States v. Gamble, 2020 WL 1955338, at *4 (D. Conn. Apr. 23, 2020)
(denying compassionate release where 47-year-old defendant had
served five months of 92-month sentence and suffered from
diabetes); United States v. Moskop, 2020 WL 1862636, at *1 (S.D.
Ill. Apr. 14, 2020) (denying compassionate release where 72-year-
old defendant had served less than half of 240-month sentence and
suffered from various significant risk-increasing medical
conditions); United States v. Haney, 2020 WL 1821988, at *7
(S.D.N.Y. Apr. 13, 2020) (denying compassionate release for a 61-
year-old prisoner whose release would reduce a 42-month sentence
to nine months).


                                     11
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 12 of 13 PageID #: 664



his petition for compassionate release.         His last medical report

indicates that he is currently receiving medication for his other

health concerns and is not suffering from any reported lingering

symptoms from COVID-19.      Consequently, his circumstances do not

provide a basis to reduce his sentence or grant his request for

compassionate release.”).      The § 3553 factors are dispositive in

this case–especially the very small amount of time that defendant

has served for his crime.      An approximate 90 percent reduction in

sentence would not reflect the seriousness of the offense,

provide just punishment, be a sufficient deterrent to others in

the community, and would result in unwarranted sentencing

disparities.    See 18 U.S.C. § 3553(a); see also United States v.

Oropeza Lopez, 2020 WL 1923194, at *2 (E.D. Cal. Apr. 21, 2020)

(“Defendant has served less than half of his sentence [which] . .

. would not appear to “reflect the seriousness of the offense” or

“provide just punishment for the offense.”); United States v.

Edington, 2020 WL 2744140, at *5 (D. Colo. May 27, 2020)

(concluding that, even if the court were to find the defendant

was not a danger to the community, a “sentence of less than half

the court originally imposed is [not] sufficient to further the

goals of sentencing”).      A sentence of 57 months imprisonment was

necessary to achieve those goals and a reduction of the magnitude




                                     12
  Case 2:19-cr-00077 Document 80 Filed 06/25/20 Page 13 of 13 PageID #: 665



that defendant seeks runs counter to those objectives.               Even

converting defendant’s sentence to one of home confinement, when

he has served little more than 4 months of a 57-month term of

incarceration, would disserve these important § 3553(a) factors.

                                     III.

     Having considered the entire record in this matter,

including the parties’ filings related to the instant motion, the

court concludes that a sentence reduction would not serve the

sentencing objectives of 18 U.S.C. § 3553(a).                Therefore, the

court DENIES Kibble’s motion for compassionate release.

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, and the Probation

Office of this court.

    It is SO ORDERED this 25th day of June, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                      13
